Citation Nr: 1710463	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  07-18 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1965 to May 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  During the course of the appeal, the claims file was transferred to the RO in Nashville, Tennessee.

In the June 2007 substantive appeal, VA Form 9, the Veteran requested a hearing before the Board at a local VA office.  A hearing was scheduled for July 2009, and the Veteran failed to appear because he was in the hospital at the time.  As such, the Board remanded the case in November 2010 to afford the Veteran a new hearing date.  In January 2011, the Veteran filed a motion for a new hearing and requested to have his representative appear on his behalf due to health issues.  That motion was granted, and in April 2011 the case was remanded to schedule the Veteran for another Travel Board hearing.  The Board sent the Veteran a June 2011 letter scheduling his hearing for July 2011; the Veteran did not respond to that letter and it was not returned as undeliverable.  The Veteran failed to appear at the July 2011 hearing without an explanation.  Having afforded the Veteran a second opportunity for a hearing with no explanation for not attending, and considering that the Veteran has not requested another hearing date, the Board concludes the Veteran no longer wants a hearing.  38 C.F.R. § 20.704(d) (2016).

Following the April 2011 Board remand, the case was returned to the Board for appellate review.  In December 2011 the Board remanded the case for additional evidentiary development and in December 2012, the issue was denied by the Board.  The Veteran appealed the December 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  Counsel for the appellant and the Secretary of VA (the parties) filed a Joint Motion for Remand (JMR).  An Order of the Court dated July 22, 2013 granted the motion and remanded the case to the Board.  In June 2014, December 2014, October 2015, and May 2016, the Board remanded the issue pursuant to the JMR and the case has been returned to the Board for appellate review.

Since the case was last adjudicated by the RO in a July 2016 supplemental statement of the case (SSOC), additional duplicative VA treatment records have been obtained and associated with the record.  Since these records were already associated with the record at the time of the July 2016 SSOC, a waiver of initial Agency of Original Jurisdiction (AOJ) review is not needed and the Board may proceed with the claim.


FINDING OF FACT

Current diagnoses of an acquired psychiatric disability were not demonstrated in or related to an occurrence during active service from April 1965 to May 1965.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disability have not been met.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  VA's duty to notify was satisfied by December 2005 and March 2006 letters.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, and affording the claimant VA examinations, VA medical opinions, and a hearing before the Board.  38 U.S.C.A. §§ 5103, 5103A.  There is no evidence that additional records have yet to be requested.  

Since the July 2013 JMR, there was substantial compliance with the June 2014, December 2014, October 2015, and May 2016 remand directives.  The AOJ obtained a July 2014 VA medical opinion that is adequate to allow the Board to render an informed determination.  The Veteran was requested in a May 2016 notice letter to complete and return VA Form 21-4142 (Authorization to Disclose Information) and VA Form 21-4142a (General Release for Medical Provider Information) so VA could obtain potentially relevant private treatment records from John Umstead Hospital and the state hospital in Butner, North Carolina that the Veteran identified during the course of the appeal.  As of this date, no response has been received from the Veteran or his representative and they were notified in the July 2016 SSOC that treatment records from these facilities were not obtained or associated with the record.  In May 2016, the Social Security Administration (SSA) provided a response that medical records for the Veteran had been destroyed.  The AOJ also obtained VA treatment records from the Salisbury VA Medical Center (VAMC) dated from November 2005 to August 2007, to include the July 2007 psychiatric evaluation by Dr. Restar, and from the Mountain Home VAMC dated from May 2007 to July 2014.  The case was last readjudicated by the AOJ in the July 2016 SSOC.  While the July 2016 SSOC notes the evidence of record includes treatment records from the Salisbury VAMC dated from April 2007 to September 2015, contact with the AOJ certified that "relevant medical records at [that facility] for the period August 30, 2007 to present do not exist."

In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that service connection is warranted for an acquired psychiatric disability because it began during his period of military service in May 1965.  Specifically, the Veteran reports he received psychiatric treatment shortly after separation from service from a state hospital in North Carolina; however, any such records have been deemed unavailable.

In a November 2005 letter, Dr. F.H.M., a private physician, indicated that he first saw the Veteran on May 6, 1996, because he was in need of a medication refill for depression, a sleep disorder, an anxiety disorder, and a panic disorder.  Nevertheless, review of the evidentiary record is silent for any evidence that the Veteran was diagnosed with a psychiatric disability in service or in close proximity thereto.

From September 30, 1983 to October 3, 1983, the Veteran was admitted to Carter County Memorial Hospital due to complaints of marked weakness and feeling nervous and "shaky" in the past month.  The discharge summary report showed final diagnoses of alcoholic intoxication and rule out delirium tremens, in pertinent part.  In August 1995, the Veteran was awarded disability benefits from SSA due to anxiety-related disorders.  

During the appeal period since the date of claim in November 2005, review of the evidentiary record shows the Veteran was diagnosed with substance abuse and major depressive disorder, both in remission, and obsessive compulsive traits by the December 2011 VA examiner.  VA treatment records also reflect he has been diagnosed with the following: anxiety disorder, major depression with anxious features, depressive disorder not otherwise specified (NOS), adjustment disorder with mixed emotions, and bipolar disorder.  As a result, the Board finds the element of a current disability for an acquired psychiatric disability has been met in this case.

Next, evaluation of the Veteran at the time of his entrance examination did not reveal any psychiatric abnormalities.  On his enlistment examination report dated in March 1965, his psychiatric evaluation was recorded as normal, and the Veteran denied having had any nervous trouble of any sort.  Shortly after service entrance, the Veteran was referred to the Recruit Evaluation Unit by his company and battalion commanders because he was not being attentive to instructions.  The Veteran admitted to being a slow learner.  According to a Naval Aptitude Board Report, psychological testing revealed that the Veteran read at a 3.1 grade level and scored in the 35th percentile on the SRA nonverbal Test of Intelligence.  Consequently, the Veteran was discharged from the Navy on May 19, 1965, after approximately one month and eleven days of active service.  According to the Record of Discharge, unsuitability was noted as the reason for the Veteran's discharge.  On the May 1965 discharge examination report, the Veteran's psychiatric evaluation was recorded as abnormal and the report noted the Veteran's inability to acquire specific learned skills rendered him ineffective and unable to meet minimum training standards.  Under the summary of defects and diagnoses, a notation of "NCD" was recorded.  

As a result, the Board finds the element of an in-service occurrence for an acquired psychiatric disability has been met in this case.  Nevertheless, the element of a nexus between the current disability and in-service occurrence has not been met in this case.

Review of VA treatment records are silent for any indication of a positive relationship between the Veteran's current acquired psychiatric disability and in-service occurrences, as discussed above.

At the December 2011 VA Disability Benefits Questionnaire (DBQ) examination for mental disorders, the examiner indicated the Veteran carried diagnoses of substance abuse, and major depressive disorder, both in remission.  The examiner also identified the Veteran has obsessive compulsive traits, but those traits did not amount to a disorder and were not related to his military service.  When the examiner asked the Veteran about his current mental issues, the Veteran did not mention his military experience but instead spontaneously mentioned his childhood issues.  Following the clinical evaluation and review of the claims file, the examiner concluded that it is less likely than not that the Veteran has an acquired psychiatric disability that was incurred in service or is otherwise related to service.  The examiner explained, it part, the following:

It is not logical that the military caused or contributed to the Veteran's decline.  The most significant factor in the Veteran's mental health issues were a genetic predisposition for alcohol dependence and depression.  Also the rejection he felt from his parents as a child still haunts him today. . . . If [the Veteran] had remained in the Navy it is most likely that his alcohol problem would have continued to progress as it did, which is the natural course of an addiction; it is a progressive disease.

The Board acknowledges that, in the November 2005 statement, Dr. F.H.M. stated the Veteran became depressed in service after being told that he was a slow learner.  The December 2011 VA examiner agreed that the Veteran's discharge after such a brief service period was a blow to him, but only temporarily.  The examiner, however, did not find that the discharge would cause the Veteran lasting mental problems.  Additionally, the VA examiner made it clear that the Veteran was well aware of his learning problems prior to his service entrance, given that he had failed several grades and dropped out of school in the 8th grade at the age of 17.  In light of the medical evidence and the reported history, the VA examiner felt that the Veteran had a genetic predisposition to both alcohol dependence and depression, which were not aggravated by service, but would have followed a similar course regardless of any work experience, including his military experience.  The examiner concluded that the Veteran's military experience was miniscule when compared to his other life experiences. 

Pursuant to the June 2014 Board remand directives, an additional VA medical opinion was provided in July 2014.  Following a review of the claims file, to include records from the Computerized Patient Record System (CPRS) and VBMS, the examiner concluded the Veteran's "history of acquired psychiatric conditions was not related to, caused by, or incurred in military service."  It was explained, in part, that "there is clear evidence of a history of psychiatric conditions which are presently either entirely in remission (substance abuse and depression) or at a sub-clinical level (anxiety), due to his current medication management and [the] Veteran's own commitment to recovery."  The examiner also clarified, with sufficient rationale, that "[t]here is no indication of diagnosed psychiatric condition prior to or during military service . . . though there is compelling and formidable evidence of pre-existing predictive factors for the development of mood and substance disorders."

Since the July 2014 VA medical opinion, additional VA treatment records have been obtained and associated with the record.  Specifically, such records are dated from April 2006 to August 2007, to include to include the July 2007 psychiatric evaluation by Dr. Restar, from the Salisbury VAMC and from May 2007 to October 2008 from the Mountain Home VAMC.  Review of these records are silent as to any positive relationship between the Veteran's current acquired psychiatric disability and in-service occurrences.  As a result, the Board finds that an addendum to the July 2014 VA Medical opinion or an additional examination or medical opinion is not needed in this case.

The Board finds that the most probative evidence of record demonstrates that the Veteran's current acquired psychiatric disability is not related to active service.  Collectively, the December 2011 and July 2014 VA medical opinions are probative as the examiners reviewed the claims file, accurately considered the Veteran's medical history, and provided sufficient rationale for the opinions provided.  Accordingly, these opinions are found to carry significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue in assessing the adequacy of an opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion).

The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the Veteran in this case is competent to report observable symptomatology regarding his psychiatric disability, the Board finds he does have the experience, education, training, and expertise to provide an opinion regarding its etiology.  See Kahana, 24 Vet. App. 428; Layno v. Brown, 6 Vet. App. 465, 470 (1994).  His statements do not rise to a level of competency to offer an opinion as to the etiology of his acquired psychiatric disability.  Based on the evidence of record, there is no probative and competent evidence that demonstrates this current disorder was demonstrated in or related to an occurrence during active service from April 1965 to May 1965.  See 38 C.F.R. § 3.303.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disability is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


